By the Court.
Held, that the children, inmates of the German-Protestant Orphan Asylum of Cincinnati, are not “ children, wards, or apprentices of actual residents” in the school district within which said asylum is located, and therefore,- under the 10th section of the act of February 21, 1849, “for the better regulation of the-public schools in cities, towns,” etc. (Swan Rev. Stat. 860), not entitled to gratuitous admission to the privileges of the public schools-of said district.

Motion for peremptory mandamus overruled.